Citation Nr: 0906673	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1975 to July 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
hepatitis C is not related to the appellant's active duty 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in April 2006, advised the appellant of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the appellant was provided a VA examination in 
August 2007.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on active duty from July 
1975 to July 1978.  Herein, the appellant contends that he 
contracted hepatitis C during active service as a result of 
the repetitive use of needles or jet injection guns during 
mass immunizations.

For service connection to be granted for hepatitis C, the 
evidence must show that the appellant's hepatitis C 
infection, risk factor(s), or symptoms were incurred in or 
aggravated by service.  The evidence must further show by 
competent medical evidence that there is a relationship 
between the claimed inservice injury and the appellant's 
current hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A review of the appellant's service treatment records did not 
reveal a diagnosis of hepatitis C, treatment thereof, or 
evidence of any of the recognized risk factors.   Moreover, 
throughout the entire course of this appeal, the appellant 
maintained that none of the listed risk factors were 
applicable in his case.

The first post-service evidence of record wherein the 
appellant's condition was diagnosed as hepatitis C is dated 
in December 2005.  With that said, however, in his May 2006 
statement, the appellant contended that he was first assigned 
a diagnosis of hepatitis C in March 2004 when he attempted to 
donate blood; evidence of this diagnosis was not associated 
with the appellant's claims folder.

In a July 1998 letter, the Assistant Secretary of Defense 
responded to an inquiry by a congressman concerning the 
Department of Defense's (DoD) use of jet injectors for 
immunizations.  As explained in this letter, the DoD has "no 
evidence that service members have acquired bloodborne 
infections (such as[,] hepatitis B, hepatitis C, or human 
immunodeficiency virus) as a result of DoD's use of jet 
injectors."  Though the DoD eventually discontinued the use 
of these jet injectors, "[t]he jet injector developed and 
most widely used by the military has never been implicated in 
the transmission of bloodborne infections."

The appellant also submitted an April 1999 report to Congress 
titled, "Hepatitis C Virus Infection Among U.S. Military 
Personnel: An Assessment of Risks and Screening Strategies."  
Therein, DoD detailed the results of investigations begun in 
1998 that included the first large-scale, randomized sero-
epidemiological investigation of over 20,000 military 
personnel, an analysis of DoD hospital records of inpatient 
admissions for acute and chronic hepatitis during the last 20 
years, and a cost analysis of testing for hepatitis C virus 
infection.  DoD conducted these investigations pursuant to 
direction from the U.S. Senate Armed Services Committee.  
This report, however, did not address hepatitis C infections 
as a result of mass immunizations.

In August 2007, the appellant underwent a VA examination to 
determine the presence, severity, and etiology of his current 
hepatitis C.  After conducting a physical examination and 
reviewing the appellant's claims folder, the VA examiner 
stated:

In my medical opinion, [the appellant] 
is most likely to have other reasons for 
his hepatitis C.  He does show evidence 
of some suspicion of heavy alcohol 
use[,] as well as marijuana use[,] as 
well as other factors such as having had 
venereal warts[,] that suggest he may 
have had another lifestyle that would 
predispose him to hepatitis C and that 
it was not his immunizations that caused 
this.  Careful review of the 
documentation that [the appellant] did 
provide, in my opinion[,] does not 
substantiate his claim to presumptively 
support that his hepatitis C came from 
immunizations in the military.

In the November 2008 remand, the Board directed the RO to 
obtain the appellant's treatment records from the VA Medical 
Center in Poplar Bluff.  Among these records was a treatment 
report, dated in February 2006, wherein the medical 
professional treating the appellant, P.J.P., M.D., found that 
the appellant had "no obvious potential risk factors except 
for history of mass immunizations."  Ultimately, Dr. P 
diagnosed the appellant's condition as hepatitis C and 
ordered a complete workup.

After reviewing the evidence of record, the Board finds that 
service connection for hepatitis C is not warranted.

The appellant's service treatment records were negative for 
complaints of or treatment for hepatitis C.  Moreover, even 
accepting that the appellant's condition was diagnosed as 
hepatitis C in March 2004, that diagnosis followed a more 
than 25 year time gap after his discharge from active 
service.  This period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.   See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

As noted above, in order for the appellant to prevail on the 
issue of service connection there must be medical evidence of 
a nexus between an inservice injury or incident and the 
current disability.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346.  None of the competent medical 
evidence of record linked the appellant's current hepatitis C 
to an inservice injury or incident.  While the appellant 
claimed that his hepatitis C was due to the repetitive use of 
needles and/or jet injectors during mass immunizations, as a 
layman he is not competent to offer opinions on medical 
diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only expert medical opinion of record is 
negative to the appellant's claim.  Thus, in the absence of 
competent medical evidence that the appellant's hepatitis C 
is related to his active service, the preponderance of the 
evidence is against the appellant's claim for service 
connection.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board noted Dr. P's 
statement in the February 2006 treatment report.  This 
statement did not specifically tie the appellant's current 
hepatitis C to the inservice immunizations, nor did it 
articulate the likelihood that the immunizations were the 
origin of the appellant's current hepatitis C.  Specifically, 
the statement included use of the phrase "potential risk 
factor," which also implies "potentially not a risk 
factor."  Thus, the Board finds that Dr. P's statement is 
too speculative to be probative in this matter.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's 
statement that the appellant may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis implies he may not have been showing 
symptoms and therefore deemed speculative); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (holding that a private 
physician's opinion that appellant's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that evidence favorable to the appellant's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

The Board also took note of the Internet articles submitted 
by the appellant concerning the possibility of transmitting 
bloodborne pathogens, specifically hepatitis C, via the 
repeated use of jet injectors during mass immunizations.  
None of these articles, however, specifically link the 
appellant's current hepatitis C to his inservice 
immunizations or any other inservice incident or injury.  
While informative, the Board finds this evidence to be of 
little probative value because it merely presented mass 
immunizations as a possible origin for the appellant's 
current hepatitis C.  Id.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


